NORTONI, J.
(after stating the facts). — It is earnestly contended on the part of appellant that the transaction between the Gilbert company and Mr. Reading, whereby Reading became possessed of the books in controversy, was a conditional sale and as such, falls within the inhibition of section 3412, Revised Statutes 1899, that in the absence of its being “executed, acknowledged and recorded as provided in cases of mortgages of personalty,” it is therefore void as to appellant who was, by his chattel mortgage, a subsequent creditor of Reading. By reference to section 3412, supra, on which appellant relies, it will be observed that it is provided as follows:
“In all cases where any personal property shall be sold to any person, to be paid for in whole or in part in installments . . .or delivered to another on condition that the same shall belong to the person purchasing . . . or receiving the same whenever the amount paid shall be a certain sum, or the value of such property, the title to the same to remain to the vendor ... or deliverer of the same, until such sum, or the value of such property, or any part thereof, shall have been paid, such condition in regard to the title so remaining until such payment, shall be void as to all subsequent purchasers in good faith and creditors, unless such condition shall be evidenced by writing, executed, acknowledged and recorded as provided in cases of mortgages of personal property.”
It would seem from a casual reading of this section that if appellant had notice of the Gilbert company’s claim on the books prior to the taking of the mortgage thereon, inasmuch as the words “without notice” and “in good faith” signify the same thing in our law (Lee v. Bowman, 55 Mo. 400; Coover v. Johnson, 86 Mo. 533) he could not be, and is not a creditor in good faith and *339therefore is not one of the class who would be entitled to have the Gilbert company’s claim acknowledged and recorded. It appears, however, that our Supreme Court in Collins v. Wilhoit, 108 Mo. 451, 18 S. W. 839, in construing section 3410 of the same chapter and akin to the section hereunder consideration, has held that the words “good faith” employed in that section have no reference and do not qualify the word “creditors” therein and that they have relation to the words “subsequent purchasers’” only. The ruling in that case does not conform to that in Coover v. Johnson, 86 Mo. 533, on this proposition, and in fact directly overrules the Coover case and is the latest expression of the Supreme Court thereon. It seems to be conclusive here on this question, however, and in the language of the Kansas City Court of Appeals: “Under that statute (sec. 3412, the conditional-sales section under consideration in this case) a conditional sale is void as against a creditor prior or subsequent, with or without notice. It was so held in construing the same language found in section 3410 of the same statute. [Collier v. Wilhoit, 108 Mo. 451; s. c., 35 Mo. App, 555.]” [Oyler v. Renfro, 86 Mo. App. 321-325.]
Therefore, it appears that the element of appellant’s good, faith might have entered into the case had he been a subsequent purchaser from Reading, as the words “good faith” employed in the statute are confined to the case of a subsequent purchaser only, by the adjudications supra, but inasmuch as appellant was, by virtue of his chattel mortgage, a creditor of Reading and not a subsequent purchaser, he would not be precluded by notice of Gilbert company’s claim to the books, provided the transaction under which Reading was in possession of the books was a conditional sale thereof to him, such as is contemplated by section 3412 supra. [See authorities supra.] Being a creditor of Reading as mortgagee in possession, his right of possession would be good against the Gilbert company under this statute, if the *340transaction was a conditional sale, as under such circumstances, the Gilbert company’s claim would be good as against a creditor only by being properly acknowledged and recorded. This much has' been said on this branch of the case because much stress seemed to be placed upon the question of good faith of the appellant’s mortgage in the trial court, as appears by the examination of the witnesses in that behalf. We are unable to discern from the record, however, that the case was decided by that court upon the theory that appellant was precluded by notice of the Gilbert company’s claim and was therefore found to be one of that class, the same as a subsequent purchaser without notice, who are not entitled to that constructive notice provided for by the statutory requirement as to acknowledgment and the recording of such conditional sales. If this were a conditional sale by the Gilbert company to Reading’, then under the authorities supra, the judgment would necessarily be reversed. We do not understand it to be such, however. One reason for this conclusion may be found in section 3413, Revised Statutes 1899, which is next succeeding that pertaining to conditional sales and a part of the legislation on the subject. By it, it is provided that when property is sold on condition, as is contemplated under the prior section, it shall be unlawful for the vendor or deliverer to re-take possession of such property without refunding to the purchaser the sum or sums of money so paid thereon after deducting therefrom a reasonable compensation for the use of such property, which in no case shall exceed twenty-five per. cent of the amount so paid. So much of these statutes as relate to a sale, when read together, clearly contemplate a sale or transfer of property between the original parties m praesenti, with some sort of reservation as to title in the vendor, no doubt for the purpose of securing the purchase price or a portion of it. Such sales are usually either on installments or for cash in part, or credit in toto or in part, and in event payments have been made *341on account thereof, the refund provided for must be made. [Gentry v. Templeton, 47 Mo. App. 55.] It is palpable that in the contract between the Gilbert company and Reading, no money was paid by Reading on the books, nor was there any money to be paid thereon. No credit was extended to him, nor was there title or lien sought to be reserved by the vendor to secure the purchase price. No sale was to be made until after Reading had completed his work on civil instructions and then a special fund was created out of the royalties arising from the sale of the book, out of which the Gilbert company was to collect its pay. Therefore, there could have been no refunding of the purchase price by the Gilbert company as contemplated under the statute quoted concerning conditional sales, as no money was either paid or to be paid until a long time thereafter and then only upon the contingency that Reading completed the work on civil instructions and the fund was thereby created by which the Gilbert company collected its pay. Another reason why we cannot hold this transaction to be a conditional sale is, that the parties themselves who were competent to contract, in their own simple fashion made and declared it not to be such, by denominating the transaction a loan, as will appear by reference to the writing in which Reading, addressing the Gilbert company, said: “You to lend me a full set of Missouri Supreme Court Reports,” etc. It is patent from these words that Reading proposed the loan and that the Gilbert company accepted this proposition and none other. Indeed, there are subsequent provisions therein about the sale of the books to Reading, but they do not treat of a sale in praesenti. It was a provision, whereby at some time in the future, “upon completion of the work, the Supreme and Appeal Reports and Digests a/re to become my property, and I am to be charged on account of my royalties with the regular price thereof ” The employment of this language clearly indicates the books were to remain the property of the Gilbert company. They *342were loaned to Reading and he was not so much as to be charged therewith until he had completed the contemplated work on civil instructions and then, and not until then, were the books to become the property of Reading. And he, by his labors in the meantime, having created a fund by virtue of the royalties which were to accrue on account of his new book on civil instructions, and this fund, which was to pass through the hands of the Gilbert company first, who were to put his new book on the market and collect the royalties, was to be retained by it, or a sufficient amount thereof, as compensation for the books which had been theretofore loaned and were to become the property of Reading simultaneously with his completion of the work on civil instructions out of which the fund was to arise to pay the regular price. It is obvious that if the work on civil instructions was never completed, then the fund out of which the Gilbert Book Company’s compensation was to come, would never arise and the books would remain as before, the property of the Gilbert company.
It is clear to this court, from what has been said, that this transaction between the Gilbert company and Reading was a mere loan or bailment of the books in suit. It was not such a loan as is contemplated by our statute (section 3401, R. S. 1899), as that deals with such pretended loans of property as shall have been in existence or “remained for a space of five years without demand,” etc. This statute clearly has no application to this case nor to any other case where the facts disclose a mere temporary loan or bailment of property. [Oyler v. Renfro, 86 Mo. App. 321; Miller v. Bascom, 28 Mo. 352.]
The case then comes strictly within the law of an ordinary temporary loan or bailment of property, which is a common, everyday occurrence between citizens and is not regulated by statute, and in view of the fact that it is so common, so simple, so ordinary in the everyday affairs of men and that to attempt to regulate it *343would be to embarrass civilized society beyond measure to no justifiable end, tbe Legislature has not even sought to provide any rule of conduct in connection therewith. It therefore results that we must apply the familiar principle that in such case of a loan or bailment, the relation of the bailee does not authorize or empower such- bailee to convey a good title against the owner nor to charge the subject of bailment with his debts. And, therefore, Reading having no title to the books in question, other than as bailee, could convey none by his mortgage to the appellant, nor fix a charge thereon which would supersede the title of the bailor, or the true owner. [Hendricks v. Evans, 46 Mo. App. 313; Moore v. Simms, 47 Mo. App. 182; Oyler v. Renfro, 86 Mo. App. 321.]
The learned trial judge was right in finding the issues for respondent and the judgment is therefore affirmed.
Bland, P. J., concurs; Goode, concurs in the result.